RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                  File Name: 10a0036p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                 X
                           Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      No. 08-5211
          v.
                                                  ,
                                                   >
                                                  -
                                                  -
                        Defendant-Appellant. -
 KENNETH FRAZIER,
                                                  -
                                                 N
                   Appeal from the United States District Court
               for the Eastern District of Tennessee at Greeneville.
               No. 07-00010-001—J. Ronnie Greer, District Judge.
                                Argued: January 20, 2010
                         Decided and Filed: February 12, 2010
                  Before: SILER, MOORE, and CLAY, Circuit Judges.

                                   _________________

                                       COUNSEL
ARGUED: Jonathan M. Holcomb, HOLCOMB LAW OFFICE, Morristown, Tennessee,
for Appellant. M. Neil Smith, Jr., ASSISTANT UNITED STATES ATTORNEY,
Greeneville, Tennessee, for Appellee. ON BRIEF: Jonathan M. Holcomb, HOLCOMB
LAW OFFICE, Morristown, Tennessee, for Appellant. M. Neil Smith, Jr., ASSISTANT
UNITED STATES ATTORNEY, Greeneville, Tennessee, for Appellee.
                                   _________________

                                        OPINION
                                   _________________

        CLAY, Circuit Judge. Defendant-appellant, Kenneth Frazier, appeals from his
conviction on August 30, 2007 by a jury on two counts: Count 1, conducting an illegal
gambling business in violation of 18 U.S.C. § 1955; and Count 2, sponsoring and exhibiting
animals in an animal fighting venture in violation of 7 U.S.C. § 2156(a). Defendant moved
for judgment of acquittal regarding Count 1 at the close of the government’s case, which the



                                             1
No. 08-5211          United States v. Frazier                                           Page 2


district court denied, and Defendant now appeals that ruling. Defendant did not renew his
motion at the close of all evidence in the case. For the reasons set forth below, we AFFIRM
the district court’s ruling denying the motion for judgment of acquittal.

                                      BACKGROUND

        Defendant owned and operated the “440 pit” in Cocke County, Tennessee. The 440
pit was a cockfighting pit on property owned by Defendant and his wife. Cockfights were
held in three rings at the 440 pit on Saturday evenings between November and late July or
early August. Defendant charged a $20 entrance fee for spectators and maintained a
concession stand on the premises.

        Owners of roosters also paid an entrance fee to attend the cockfights, but were
additionally charged an entry fee of $100 for the fights to contribute to a purse that was split
among the winning teams. On average about 50 teams competed, resulting in a purse of
about $5,000 each night. Defendant employed a referee and had owners and spectators
coming from various locations, including other states such as North Carolina. One witness
testified that most of the birds and owners came from outside of Tennessee. The concession
stand was operated by Deborah Huff, who paid rent to Defendant for the privilege of running
the stand. Spectators often bet among themselves on the outcomes of the fights.

        Defendant was indicted, along with three co-defendants, by grand jury indictment
on February 13, 2007 for two counts: Count 1, conducting an illegal gambling business in
violation of 18 U.S.C. § 1955; and Count 2, sponsoring and exhibiting animals in an animal
fighting venture in violation of 7 U.S.C. § 2156(a). In a superseding indictment on March
13, 2007, another co-defendant was added for the same counts. All five co-defendants
moved to dismiss Count 1, which was denied by the district court on April 27, 2007.

        Defendant, and his co-defendants, proceeded to trial on August 27, 2007. Most of
the information presented by the government at trial was collected by undercover FBI agents
who attended cockfights at the 440 pit. The government also called witnesses who had
assisted Defendant in setting up and running the 440 pit, informants who had attended and
participated in cockfights at the 440 pits, and the owner and operator of another cockfighting
pit that was also part of the FBI investigation leading to Defendant’s arrest. Each of the
No. 08-5211         United States v. Frazier                                          Page 3


witnesses testified to seeing Defendant’s participation in the collection of entrance fees,
entry fees for rooster owners, and other activities in furtherance of running the cockfighting
pit.

        On August 29, 2007, at the close of the government’s case-in-chief, Defendant
moved for judgment of acquittal on Count 1, which was denied. Defendant made no such
motion at the close of all evidence in the case. The jury returned a guilty verdict on both
counts on August 30, 2007 as to Defendant and one co-defendant. The other co-defendants
were found guilty of only Count 2. Defendant was sentenced on January 20, 2008 to 24
months’ incarceration and three years supervised release. This timely appeal followed.

                                       DISCUSSION

A.      Standard of Review

        Defendant did not renew his motion for judgment of acquittal, pursuant to Rule 29
of the Federal Rules of Criminal Procedure, at the close of all evidence, which was necessary
to preserve his motion for appeal. Therefore, this Court must review the district court’s
denial of his motion for a “manifest miscarriage of justice.” United States v. Mack, 159 F.3d
208, 216 (6th Cir. 1998) (quoting United States v. Williams, 940 F.2d 176, 180 (6th Cir.
1991)); see also United States v. Payne, 16 F.3d 1222 (Table), *3 (6th Cir. 1994) (referring
to the standard of review as plain error as well as “manifest miscarriage of justice”). “A
miscarriage of justice exists only if the record is devoid of evidence pointing to guilt.”
United States v. Roberge, 565 F.3d 1005, 1008 (6th Cir. 2009) (quoting United States v.
Price, 134 F.3d 340, 350 (6th Cir. 1998)). Defendant attempts to argue for the standard of
review that he would have received had his motion been renewed, but his argument is
unavailing since he does not dispute the fact that the motion was not renewed at the close of
all evidence.

B.      Analysis

        Defendant was indicted and convicted of running an illegal gambling business in
violation of 18 U.S.C. § 1955. That statute defines the federal crime by direct reference to
state law. It is a federal offense to conduct, finance, manage, supervise, direct, or own all
or part of an illegal gambling business, which is defined as:
No. 08-5211              United States v. Frazier                                                  Page 4


         (1) “illegal gambling business” means a gambling business which--
                  (i) is a violation of the law of a State or political subdivision in
                  which it is conducted;
                  (ii) involves five or more persons who conduct, finance, manage,
                  supervise, direct, or own all or part of such business; and
                  (iii) has been or remains in substantially continuous operation for a
                  period in excess of thirty days or has a gross revenue of $2,000 in
                  any single day.

18 U.S.C. § 1955(b). In Tennessee, gambling promotion is a Class B misdemeanor, defined
as
         (a) A person commits an offense who knowingly induces or aids another to
         engage in gambling, and:
                 (1) Intends to derive or derives an economic benefit other than
                 personal winnings from the gambling; or
                 (2) Participates in the gambling and has, other than by virtue of skill
                 or luck, a lesser risk of losing or greater chance of winning than one
                 (1) or more of the other participants.

T.C.A. § 39-17-503. Aggravated gambling promotion – involvement in a gambling
enterprise of two or more people regularly engaged in gambling promotion – is a felony
offense. T.C.A. § 39-17-504. Betting on the outcome of a cockfight has long been a
criminal offense characterized as gambling in Tennessee. See Bagley v. State, 20 Tenn. 486,
*3 (1840). Any degree of participation in an illegal gambling business aside from being a
mere bettor constitutes a violation of 18 U.S.C. § 1955. See Sanabria v. United States, 437
U.S. 54, 70 n. 26 (1978) (collecting cases).

         Defendant argues that he did not intend to derive nor did he actually derive an
                     1
economic benefit from the gambling taking place at the 440 pit, and therefore the
government failed to prove its case with regard to the element of the state law offense
embedded in the federal statute Defendant was convicted of violating. Defendant does
not dispute that he ran the cockfighting ring with his co-defendants and that he knew that
two types of betting were taking place – spectators betting on the outcomes and owners
of the roosters putting money into a pot with the winning roosters’ owners splitting the


         1
          “Economic benefit” is not specifically defined in the Tennessee statutes, but its ordinary meaning
is a “benefit quantifiable in terms of money, such as revenue, net cash flow, net income.”
(http://www.businessdictionary.com/definition/economic-benefit.html, last accessed February 3,
2010). This ordinary meaning is essentially the same as the plain language meaning of the
phrase, and this Court will therefore interpret the statute using this definition.
No. 08-5211          United States v. Frazier                                               Page 5


pot. Therefore, Defendant evidently is not challenging in this appeal the contention that
the government presented proof that Defendant knowingly induced others to gamble.

        Instead, Defendant argues that he did not derive an economic benefit from the
gambling taking place at the cockfighting pit because he was not personally involved in
it and received no cut of the profits from either type of gambling.2 But running the
cockfighting ring and charging fees for admission and for concessions undoubtedly
created economic benefits for Defendant, and it was reasonable for a jury to draw the
inference that by knowingly allowing gambling to take place in the 440 pit, Defendant
had more roosters competing and more spectators, and therefore more revenue, than he
otherwise would have had. Obviously, more competitors and spectators generate more
revenue from entrance fees, to the ring and to the competition. In a case interpreting this
same provision of Tennessee law, this Court found that lawfully leasing video poker
machines knowing that those machines would be used for illegal gambling constituted
deriving an economic benefit from the gambling even though there was no evidence
presented that the defendants in that case directly received profits from the gambling.
United States v. Wall, 92 F.3d 1444, 1452-53 (6th Cir. 1996).

        This case is quite similar to Wall in that Defendant provided the means for
gambling to take place by running the cockfighting pit but did not specifically make a
profit from the gambling itself. In fact, in this case, Defendant’s economic benefit is
arguably more tied to the gambling taking place than in Wall because more gamblers
coming to the cockfights directly leads to more entrance and fight entry fees collected
by Defendant while more people using the video poker machines did not directly
redound to the benefit of the defendants in Wall.

        The district court did not create a manifest miscarriage of justice by denying
Defendant’s motion for judgment of acquittal. There was significant evidence in the
record that Defendant derived economic benefits from the fact that he knowingly


        2
          Defendant’s argument, while presented as an argument about the factual evidence, primarily
constitutes a legal argument concerning whether the revenue he obtained from his cockfighting ring
constitutes an economic benefit from gambling as contemplated by the gambling promotion statute.
No. 08-5211        United States v. Frazier                                        Page 6


allowed and encouraged gambling to take place at his establishment; therefore, the
record was not devoid of evidence of his guilt under 18 U.S.C. § 1955. Consequently,
a reasonable juror could find Defendant guilty of Count 1 due to his activities in running
the cockfighting pit.

                                    CONCLUSION

       For the reasons set forth above, we AFFIRM the district court’s order denying
Defendant’s motion for judgment of acquittal.